UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 17, 2014 KOLLAGENX CORP. (Exact name of registrant as specified in its charter) Nevada 000-54667 20-8624019 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 15991 Red Hill, Tustin, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(818) 995-9107 INTEGRATED ELECTRIC SYSTEMS CORP. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws Item 8.01 Other Items On July 17, 2014, our board of directors approved an agreement and plan of merger to merge with our wholly-owned subsidiary KollagenX Corp., a Nevada corporation, to effect a name change from Integrated Electric Systems Corp. to KollagenX Corp.KollagenX Corp. was formed solely for the change of name. Articles of Merger to effect the merger and change of name were filed and became effective with the Nevada Secretary of State on July 23, 2014. The name change has been reviewed by the Financial Industry Regulatory Authority (FINRA) and has been approved for filing with an effective date of July 30, 2014. The name change will become effective with the Over-the-Counter Bulletin Board at the opening of trading on July 30, 2014 under the symbol "KGNX".Our new CUSIP number is 50043U107. Item 9.01 Financial Statements and Exhibits Articles of Merger filed with the Nevada Secretary of State on July 22, 2014 with an effective date of July 23, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KOLLAGENX CORP. /s/ Richard G. Stifel Richard G. Stifel President and Director Date: July 28, 2014 3
